In an opinion reported at 213 Ct. Cl. 354, 551 F. 2d 282 (1977), the court in dismissing the petition held that plaintiffs claim sounds in tort and that the court does not have jurisdiction pursuant to 28 U.S.C. § 1491. Plaintiff seeks to recover damages for alleged breach of a 3-year enlistment contract, asserting that the recruiting officer promised that plaintiff would be allowed to attend an automotive mechanical maintenance school and that he would not be assigned to dangerous combative-type military activities. He was assigned to a tank division for on-the-*1091job training in the requested mechanical maintenance, and during combat maneuvers a tank ran over him necessitating amputation of the lower half of his body. Plaintiff petitioned the Supreme Court for a writ of certiorari, and during the proceedings the Government admitted for the first time that plaintiff had finished his basic combat training prior to the time of his injuries; the Solicitor General recommended remand of the case for interpretation of DA Form 3286-47-R, Part VI, Sec. I, para. 1(c). On November 14, 1977 the Supreme Court ordered that the judgment of this court be vacated with costs, and that the cause be remanded for further consideration in light of the position asserted by the Solicitor General.